Order entered February 3, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00088-CV

                IN RE THE ESTATE OF ROBERT S. KAM, DECEASED

                         On Appeal from the Probate Court No. 3
                                 Dallas County, Texas
                          Trial Court Cause No. PR-11-1368-3

                                         ORDER
       We GRANT the January 31, 2014 motion of Kim Dickman, Deputy Official Court

Reporter of Probate Court No. 3 of Dallas County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed on or before FEBRUARY 25, 2014.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE